DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III (Fig. 4), claims 23-32 were read on in the reply filed on 05/10/2022 is acknowledged.  The traversal is on the ground(s) that the combined search and examination of the alleged species would not be a serious burden.  This is not found persuasive because applicant did not distinctly and specifically point out errors set forth in the requirement (mailed on 03/30/2022) whether Species I- VII were linked as to form a single general inventive concept, and submit evidence or identify such evidence now on record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Element 358 “paper sublayer” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the term “substantially evenly” which is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “substantially evenly distributed” renders the claim indefinite.  Further, Claim 23 recites the limitation “the surrounding layer” which is not previously recited in Claim 23.  It is unclear if applicant intends for “the surrounding layer” to mean the same thing as “a surrounding portion” as previously recited in Claim 23; therefore, there is insufficient antecedent basis for the limitation in the claim.  Claims 24 – 32 are rejected for their dependence upon Claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23 – 25, 27 – 28, & 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fursa (WO 2018/178216 A1)..


Regarding Claim 23, Fursa teaches an aerosol source member for use with an induction heated aerosol delivery device having a resonant transmitter, 
said aerosol source member comprising: a substrate portion (Fig. 8: Element 102 “aerosol-forming substrate”)
comprising: a core portion (Fig. 8: Element 10 “first susceptor layer”); 
a surrounding portion disposed around the core portion (Fig. 8: Element 20 “second susceptor”); 
and a cover layer disposed around the surrounding portion (Fig. 8: Element 30 “anti-corrosion covering”), 
wherein the core portion includes a plurality of susceptor particles substantially evenly distributed therein and having a first distribution density (Page 8, Lines 8 - 17),
wherein the surrounding layer includes a plurality of susceptor particles substantially evenly distributed therein and having a second distribution density (Page 8, Lines 8 – 17),
wherein the first distribution density is greater than the second distribution density (Page 11, Line 28 – Page 9, Line 2).

Regarding Claim 24, Fursa teaches the aerosol source member of Claim 23, wherein the core portion and the surrounding portion comprise the same substrate materials having different susceptor particle distribution densities (Page 12, Line 31 – Page 13, Line 19; Page 9, Line 24 – Line 31; Page 8, Line 3 – Page 9, Line 18)

Regarding Claim 25, Fursa teaches the aerosol source member of Claim 23, wherein the core portion and the surrounding portion comprise separate substrate layers having different susceptor particle distribution densities (Page 12, Line 31 – Page 13, Line 19; Page 9, Line 24 – Line 31; Page 8, Line 3 – Page 9, Line 18).

Regarding Claim 27, Fursa teaches the aerosol source member of Claim 23, wherein at least one susceptor particle of the plurality of susceptor particles has a shape selected from a flake-like shape, a spherical shape, a hexagonal shape, a cubic shape, and an irregular shape (Page 8, Lines 8 – 17).

Regarding Claim 28, Fursa teaches the aerosol source member of Claim 23, wherein at least one susceptor particle of the plurality of susceptor particles comprises a material selected from a cobalt material, an iron material, a nickel material, a zinc material, a manganese material, a stainless steel material, a ceramic material, a silicon carbide material, a carbon material, and combinations thereof (Page 4, Lines 7 - 15).

Regarding Claim 32, Fursa teaches the aerosol source member of Claim 23, wherein the aerosol source member has a cylindrical shape (Page 20, Lines 29 - 34)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fursa (WO 2018/178216 A1 A1) in view of Campbell (US 5,613,505).

Regarding Claim 26, Fursa teaches the aerosol source member of Claim 23.  
Fursa further teaches a wrapper (Fig. 8, Element 106).
Fursa does not specifically disclose a paper and foil sublayer.
However, Campbell does disclose wherein the cover layer comprises a foil sublayer with a paper sublayer disposed around the foil sublayer (Fig 8: Element 300 “susceptor layer”, Element 310 “paper overwrap”; Col. 10, Lines 6 – 24).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the foil sublayer of Campbell with the aerosol source member of Fursa in order to maintain better heat retention and protect the substrate from damage.

Claims 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fursa (WO 2018/178216 A1) in view of Zuber (US 2018/0027884 A1).

Regarding Claim 29, Fursa teaches the aerosol source member of Claim 23.
Fursa fails to specifically teach wherein the substrate portion comprises an extruded tobacco material.
However, Zuber does teach wherein the substrate portion comprises an extruded tobacco material (Paragraph [0052]: “For example, the second chamber may contain a solid tobacco material that releases flavour compounds when heated. The second chamber may contain, for example, one or more of: powder, granules, pellets, shreds, spaghettis, strips or sheets containing one or more of: herb leaf, tobacco leaf, fragments of tobacco ribs, reconstituted tobacco, homogenized tobacco, extruded tobacco and expanded tobacco. The solid tobacco material in the second chamber may be in loose form. The tobacco may be contained in a gel or liquid”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the substrate material used in Zuber with the aerosol source member of Fursa in order to offer a wider selection of aerosol forming substrates that are catered to user preferences.

Regarding Claim 30, Fursa teaches the aerosol source member of Claim 23.
Fursa fails to specifically disclose wherein the substrate portion comprises a reconstituted tobacco sheet material.
However, Zuber does teach wherein the substrate portion comprises a reconstituted tobacco sheet material. (Paragraph [0052]: “For example, the second chamber may contain a solid tobacco material that releases flavour compounds when heated. The second chamber may contain, for example, one or more of: powder, granules, pellets, shreds, spaghettis, strips or sheets containing one or more of: herb leaf, tobacco leaf, fragments of tobacco ribs, reconstituted tobacco, homogenised tobacco, extruded tobacco and expanded tobacco. The solid tobacco material in the second chamber may be in loose form. The tobacco may be contained in a gel or liquid”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the substrate material used in Zuber with the aerosol source member of Fursa in order to offer a wider selection of aerosol forming substrates that are catered to user preferences.

Regarding Claim 31, Fursa teaches the aerosol source member of Claim 23.
Fursa fails to specifically disclose wherein the substrate portion comprises at least one of tobacco beads and tobacco powder.
However, Zuber does teach wherein the substrate portion comprises at least one of tobacco beads and tobacco powder (Paragraph [0052]: “For example, the second chamber may contain a solid tobacco material that releases flavour compounds when heated. The second chamber may contain, for example, one or more of: powder, granules, pellets, shreds, spaghettis, strips or sheets containing one or more of: herb leaf, tobacco leaf, fragments of tobacco ribs, reconstituted tobacco, homogenised tobacco, extruded tobacco and expanded tobacco. The solid tobacco material in the second chamber may be in loose form. The tobacco may be contained in a gel or liquid”).
It would have been obvious to one skilled in the art at the effective filing date of the present invention to combine the substrate material used in Zuber with the aerosol source member of Fursa in order to offer a wider selection of aerosol forming substrates that are catered to user preferences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761